                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF MISSOURI
                                                   EASTERN DIVISION

                  WILLIAM C. HUGHES,                             )
                                                                 )
                                Plaintiff,                       )
                                                                 )
                          V.                                     )         No. 4:19-CV-1327,JAR
                                                                 )
                  . GENERAL MOTORS,                              )
                                                                 )
                                Defendant.                       )

                                               MEMORANDUM AND ORDER

                       Before the Court is plaintiffs response to the Order to Show Cause issued on June 12,

              2019. Because this Court lacks jurisdiction over plaintiffs complaint, the Court will dismiss this

              action for lack of jurisdiction and because the allegations are factually frivolous. See Fed. R. Civ.

              P. 12(h)(3) and 28 U.S.C. § 1915(e)(2)(B).

                                                          Background

                       Plaintiff filed the instant action on May 17, 2019, as a four-page handwritten complaint.

              He alleged that defendant General Motors ran his aircraft company out of business in 1994 through

              competitive business practices. His allegations were somewhat difficult to discern, but the gist

              appeared to be that he was forced to sell off a highly "classified secret" to defense competitors,

              which apparently caused lay-offs in his business. Plaintiff stated that he wished to refer this matter

              to government prosecutors.




___ ,   _____ _
           Because plaintiff did not indicate the jurisdictional basis for bringing the present action, 1

the Court issued an Order to Show Cause on June 12, 2019 requiring plaintiff to state the

jurisdictional basis under which he was bringing the present lawsuit. 2

                                                     Discussion

           In his response to the Order to Show Cause, plaintiff asserts that he is a relation of the late

Howard Hughes. Plaintiff has also included forty-five typed pages of non-sensical ramblings that

do not address the issue of this Court's jurisdiction. Rather,' much of what is included in the

response is incoherent and appears to be factually frivolous. See Denton v. Hernandez, 504 U.S.

25, 32-33 (1992) (An action is factually frivolous if the facts alleged are "clearly baseless";

allegations are clearly baseless if they are "fanciful," "delusional," or "fantastic.").

           As the instant action does not arise under the Constitution, laws, or treaties of the United

States, so federal question jurisdiction pursuant to 28 U.S.C. § 1331 is inapplicable, and there is

no indication that diversity jurisdiction exists, this action should be dismissed for lack of

jurisdiction. The action is also subject to dismissal as factually frivolous. See 28 U.S.C. §

1915(e)(2)(B).

           Accordingly,

           IT IS HEREBY ORDERED that plaintiffs complaint is DISMISSED as both factually

frivolous under 28 U.S.C. § 1915(e)(2)(B) and for lack of subject matter jurisdiction under

Fed.R.Civ.P.12(h)(3).



1Federal  courts are courts oflimitedjurisdiction. The Court has jurisdiction to hear cases involving the Constitution,
laws, or treaties of the United States under 28 U.S.C. § 1331, and the Court can hear cases where diversity jurisdiction
exists under 28 U.S.C. § 1332.

2Plaintiff was
             informed that initiation of a federal criminal prosecution is a discretionary decision within the executive
branch and is not subject to judicial compulsion. See Ray v. United States Dept. of Justice, 508 F. Supp. 724, 725
(E.D. Mo. 1981); 28 U.S.C. § 547(1).


                                                          -2-
         IT IS FURTHER ORDERED that plaintiff's motion for appointment of counsel [Doc.

#7] is DENIED AS MOOT.

         IT IS FURTHER ORDERED that an appeal of this dismissal would not be taken in good

faith.

         A separate Order of Dismissal shall be entered forthwith.
                       ·    rl)
         Dated this   .2;;2 ~ of July, 2019.


                                                          .ROSS
                                                         D STATES DISTRICT JUDGE




                                                -3-
